Citation Nr: 1448179	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1970 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his wife appeared and testified at a hearing before the undersigned Veteran's Law Judge in April 2013.  A transcript of the hearing is contained in the virtual record.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, during his Board hearing, the Veteran alleged that he was granted Social Security Administration (SSA) disability benefits due to his diabetes mellitus and that his VA treating nurse practitioner related his inability to work to his diabetes mellitus.  As such, a claim of entitlement to TDIU has been raised.

The issue(s) of entitlement to service connection for right eye retinopathy, secondary to diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  (See May 2011 deferred rating decision).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his April 2013 Board hearing, the Veteran testified that he is in receipt of SSA disability benefits.  He stated that a VA care provider (a nurse practitioner) "helped [him] get" SSA benefits by writing a letter to the SSA informing them that the Veteran could was not able to maintain employment due to his diabetes mellitus and associated complications.  The SSA records are not currently contained in the claims file or virtual record.  The claims file also does not include a copy of the letter in VA treatment records.  As such, on remand, SSA records should be obtained.

The Veteran has been afforded several VA examinations related to his diabetes mellitus claim over the years.  VA examinations from 2007, 2009, 2011 and 2012 all note that the Veteran's diabetes mellitus does not require the regulation of activities as part of the medical management of the disease.

During his April 2013 Board hearing, the Veteran and his representative argued that the grant of SSA disability benefits, and the statement by the treating VA nurse practitioner that the Veteran could no longer work due to his diabetes mellitus equated to a regulation of activities due to his diabetes mellitus.  During his 2012 VA diabetes mellitus examination, the Veteran reported that he was receiving SSA disability benefits due to "many issues."  A September 2009 VA treatment record from the Veteran's treating nurse practitioner noted that the Veteran was obese and continued to be uninterested in participating in the VA MOVE! Program.  The note also included that the Veteran stated he "was unable to work" and that he had "filed for Social Security."

Additionally, on remand ongoing VA treatment records should be obtained, and the Veteran should be afforded an additional VA examination.  The VA examination should include an opinion regarding whether the Veteran's diabetes mellitus requires the regulations of activities as part of the medical management of the disease, and which specifically comments on the difference, if any, between regulation of activities and the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records regarding the Veteran's service connected diabetes mellitus.  He has testified that he receives all of his diabetes mellitus care at the VA medical facility in Norfolk, Nebraska.

2.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

3.  Thereafter, schedule the Veteran for a VA diabetes mellitus examination.  The claims file, a copy of this REMAND and access to virtual records should be made available to the VA examiner for review in conjunction with the examination.  The examiner should follow the examination worksheet for determining the current severity of the Veteran's diabetes mellitus.

If the examiner determines that the Veteran's diabetes mellitus does not require the regulation of activities as part of the medical management of the disease, then the examiner should address the Veteran's contention that his inability to work is the equivalent of a regulation of his activities.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's service-connected disabilities, alone or in conjunction with each other, render him unemployable.  The examination must describe any functional impairment and the impact of the service-connected disabilities on physical and sedentary employment.  If additional examinations are necessary to determine unemployability, then they should also be scheduled. 

A rationale must be provided for all rendered opinions.

4.  After the above is complete, readjudicate the Veteran's claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



